— Appeal, by permission, from an order of the Supreme Court at Special Term, entered October 1, 1975 in Albany County, which granted, in part, petitioner’s application, in a proceeding pursuant to CPLR article 78, to annul a determination made by the respondent denying a tuition assistance program award to petitioner and remitted the matter to respondent for further proceedings. Order affirmed, with costs, on the opinion of Cobb, J., at Special Term. Koreman, P. J., Sweeney, Kane, Larkin and Herlihy, JJ., concur.